Citation Nr: 0808803	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  He was awarded a Bronze Star Medal in June 
1970 for his heroic actions in connection with ground 
operations against a hostile enemy force while serving in 
Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2005.  A transcript of that hearing is 
associated with the claims file.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.

The record raises a claim of entitlement to service 
connection for psychiatric disorder, other than PTSD, to 
include schizophrenia.  See Travel Board Hearing Transcript 
at page 8.  However, this additional claim has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2003 and February 2006 letters to the veteran from the Agency 
of Original Jurisdiction (AOJ) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in February 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in May 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, VA medical treatment 
records, a VA compensation and pension examination, the 
veteran's testimony at his RO hearing in March 2005 and at 
his Board hearing in December 2006, a lay statement from the 
veteran's friend, and written statements from the veteran and 
is representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

A diagnosis of a mental disorder must conform to the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed., 1994) (DSM-IV).  See. 38 C.F.R. § 4.125(a).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing DSM-IV).  It is 
the distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the record reflects that the veteran 
engaged in combat with the enemy, as he received a Bronze 
Star Medal in June 1970 for his actions in connection with 
ground operations against a hostile enemy force in Vietnam.

Service medical records do not reflect a diagnosis of PTSD.  
On January 1971 separation examination, the veteran was noted 
to have had a normal psychiatric evaluation, and no PTSD was 
noted.

In January 2000, the veteran submitted responses to two VA 
PTSD questionnaires, each alleging a particular stressor.  In 
the first response, the veteran stated that, in October or 
November 1969, he witnessed severe casualty to his squad 
leader and machine gunner corporal when enemy land mines 
exploded where his squad was patrolling in Vietnam.  In the 
second response, the veteran described the experience that 
led to his receipt of the Bronze Star Medal: in January 1970, 
his company engaged with enemy force and placed a heavy 
volume of rounds and M-79 grenades at what would have been a 
very devastating position to ambush the entire company.

VA medical treatment records dated from March 1994 to July 
2005 reflect indications of PTSD symptoms, as well as a 
history of diagnosed schizophrenia.  An April 1994 treatment 
plan note indicates that the veteran had possible PTSD.  An 
August 1995 treatment plan note states that one of the 
veteran's diagnoses was possible PTSD.  A May 2000 progress 
note indicates that the veteran remained dissociated, not 
recognizing the significance of combat service or the 
patterns established in his life due to combat trauma and 
PTSD.  A September 2001 progress note indicates that the 
veteran did not experience an appreciable increase in PTSD 
symptom intensity or frequency as a result of viewing scenes 
of the September 11 attack sites, and that the veteran's PTSD 
symptoms remained unchanged.  A March 2002 progress note 
stated that the veteran spoke of PTSD symptoms and history.

The veteran was given a VA psychometric evaluation of his 
PTSD-like symptoms in March 2000.  The results of the testing 
indicated that the veteran failed to meet or exceed the cut-
off scores traditionally employed to separate PTSD-diagnosed 
from non-diagnosed combat veterans.  Also, the veteran's 
pattern of symptom/problem endorsement revealed that he 
failed to meet minimal requirements in Criterion C 
(avoidance/numbing) and Criterion D (increased arousal).  The 
VA examiner noted that, while the veteran was exposed to 
multiple combat situations, he did not meet the critical test 
score values or endorse the pattern of symptoms to meet all 
of the criteria for a diagnosis of PTSD. 

The veteran was afforded a VA examination in August 2007.  
The VA examiner noted that a diagnostic test done in March 
2000 for PTSD showed that the veteran likely met criteria A 
of the diagnoses of PTSD at DSM-IV, but did not have 
significant symptoms in categories C and D to meet those 
criteria.  The examiner also noted that the veteran's 
objective scores in various tests given fell below the values 
that were commonly seen in individuals with PTSD, and that he 
did not meet the minimal criteria for this diagnosis.  The 
veteran was diagnosed as having schizophrenia.  The examiner 
commented that, by review of the records and symptom report, 
the veteran's symptoms most consistently were related to his 
chronic schizophrenia, as well as his alcohol dependence.  
The examiner noted that the veteran was exposed to combat 
situations and did express some PTSD-like symptoms, but that, 
by his report and psychological testing, he did not report 
symptoms consistent with the DSM-IV criteria for PTSD.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  That Board acknowledges that, given 
that the veteran was involved in combat with the enemy when 
his two alleged stressor events took place, the veteran's lay 
testimony alone is enough establish the occurrence of these 
stressors.  However, there is no medical evidence 
establishing a diagnosis of PTSD in accordance with the 
provisions of 38 C.F.R. § 4.125(a).

In this regard, the Board notes that the medical record from 
March 1994 to July 2005 indicates the presence of some PTSD 
symptomatology.  However, the record contains no diagnosis of 
PTSD based on DSM-IV criteria and, rather, contains 
consistent diagnoses of schizophrenia.  Also, on both VA 
psychometric evaluation for PTSD-like symptoms in March 2000 
and August 2007 VA examination, which are the examinations of 
record that most thoroughly tested the veteran's mental 
condition for PTSD by DSM-IV standards, the veteran was found 
not to meet the DSM-IV criteria for a diagnosis of PTSD.  The 
Board furthermore notes that there is no medical opinion or 
other competent medical evidence of record establishing a 
diagnosis of PTSD in accordance with the provisions of 38 
C.F.R. § 4.125(a).

The Board recognizes that the veteran was involved in combat 
with the enemy, and finds that his two alleged stressor 
events consistent with this combat service took place.  
However, whether the veteran has a current diagnosis of PTSD 
according to DSM-IV standards is a medical determination, and 
the veteran is not competent to provide opinions that require 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the medical evidence of record does not establish a diagnosis 
of PTSD, service connection for PTSD is not warranted in this 
case.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


